Title: To Thomas Jefferson from Edmund Randolph, 24 April 1784
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Richmond April 24. 1784.

I have been forbidden by an unusual sensation in my head for some time past, to write a line, which the duties of my profession did not extort from me. This circumstance alone has hitherto prevented an answer to your last favor.
The elections for this year have proved the readiness of the citizens to incorporate the military with the civil. I have heard of the success of seven military candidates in different counties, and of the rejection of one only. This repudiation was affected by Burk’s pamphlet against the Cincinnati; which had circulated very widely thro’ the southern parts of Virginia, and particularly in Mecklenburg. Perhaps the indisposition of the people towards the society in general was much heightened when applied to Colo. Hopkins, the candidate who miscarried, by a report, that he was a deputy to the convention, shortly to be holden in Phila. How far General W. patronizes the association, is, as yet, an impenetrable secret. It has, however, been said for him, that in his opinion, neither Burk nor the author, who answered him, understood the principles of the institution.
You must remember the inveteracy, discovered by the inhabitants of Essex, against the return of British subjects. In order to shew, how firmly they are resolved in this instance, they have elected Mr. Gatewood, who stands foremost in an indictment found against those, who tarred and feathered one Williamson, while he had the governor’s protection in his pocket. What the issue of this ferment may be will probably depend on the views of those, who first set these violences into motion. For I believe, that the father of them is indefatigable in his endeavours to suppress the payment of british debts, conceives, that a fixed antipathy against such british subjects, as were formerly here, will more certainly tend to the other purpose, and seems powerful in his influence.
The arrearages of the sheriffs amount to an alarming sum. Many excuse themselves by the severity of the past winter, and a  greater number by the poverty of the people. But the auditors have not prepared the necessary documents, on which to ground motions against those, who have actually completed their collections. This neglect, added to a rooted hatred of some men in office, will probably induce the next assembly to give a new form to the department of accounts.
Mr. Meriwether Smith has on the anvil, I am told, a tract, parallelizing the conduct of the Dutch during their struggles with Spain, and our own in the late dispute with G. B. From thence he designs to prove the propriety of confiscating debts. This chef d’oeuvre will probably be as eminent for historical learning, as his former pamphlet was for sound policy.
I have not heard since the election, but I am confident from what reached me before, that our friend Madison will certainly be a member. His aid will be necessary to correct the extravagancies of some plausible men, who have many schemes of romance much at heart.
I am Dr Sr. with every sentiment of affection yr. friend & serv.,

Edm: Randolph

